Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nicewonger et al (5950667).
 	For claim 1, Nicewonger teaches a system for detecting a loss of a resistance welding electrode on a welding apparatus and for stopping a flow of a liquid coolant thereto (abstract) (fig.1, 3-4), the system comprising:
	A supply path; a return path

one or more shutoff valves (86 as shown in fig.4) disposed on the plurality of electrode coolant paths, and configured to stop the flow of the liquid coolant in one or more electrode coolant paths of the plurality of electrode coolant paths (the inlets and outlets 70,72,74 and 68 as shown in fig.4) (col.4, lines 20-26);
a plurality of flow sensors (78 and 82 as shown in fig.4) each of the plurality of flow sensors (78 and 82 as shown in fig.4) configured to generate a flow value indicative of a condition in at least one electrode coolant path of the plurality of electrode coolant paths (col.5, lines 25-32); and
a circuit (actuator 54 as shown in fig.3) configured to control at least one shutoff valve of the one or more shutoff valves (86 as shown in fig.4) based on one or more of the flow values generated by the plurality of flow sensors (78 and 82 as shown in fig.4) to stop the flow of the electrode coolant in the one or more electrode coolant paths of the plurality of electrode coolant paths (the inlets and outlets 70,72,74 and 68 as shown in fig.4)  when the one or more of the flow values indicates a loss of at least one 
 	For claim 2, Nicewonger further teaches wherein the circuit (actuator 54 as shown in fig.3) is further configured to control actuation of the at least one shutoff valve of the one or more shutoff valves (86 as shown in fig.4) in response to an indication of a reduction or a loss of the flow of the liquid coolant in the at least one electrode coolant path (the actuator controls the flow of the liquid by either closing or opening the valve based on the feedback from the sensors) (col.5, lines 25-35 and col.7, lines 55-59).
 	For claim 3, Nicewonger further teaches wherein the circuit (actuator 54 as shown in fig.3) includes a controller (46 as shown in fig.3) configured to evaluate the flow values to detect when the flow values indicate the loss of at least one resistance welding electrode (one of the electrodes 18 and 20 as shown in fig.1) of the plurality of resistance welding electrodes (electrodes 18 and 20 as shown in fig.1), and configured to control actuation of the at least one shutoff valve of the one or more shutoff valves (86 as shown in fig.4) in response thereto (the controller 46 is configured to monitor and receives feedback from the sensors to determine the flow rate of the liquid thru the electrodes either reducing or increasing the volume of the rates by using the valve) (col.5, lines 25-35, col.6, lines 4-15 and col.7, lines 42-57).
 	For claim 4, Nicewonger further teaches further comprising a supply flow sensor disposed in the supply path and configured to generate a supply flow value indicative of a supply condition (100 as shown in fig.4); and the controller (46 as shown in fig.3) is further configured to evaluate the flow values, including the supply flow value, to detect 
 	For claim 5, Nicewonger further teaches wherein the supply condition is a flow rate and wherein the controller (46 as shown in fig.3) is further configured to determine when the supply flow value is higher than a predetermined flow rate (col.7, lines 32-40 and lines 49-56) (the controller determines rate volume either high or low thru the liquid paths based on the feedback from the sensors).
 	For claim 6, Nicewonger further teaches wherein the supply condition is a flow rate and wherein the controller (46 as shown in fig.3) is further configured to determine when a magnitude of a change of the supply flow value is higher than a predetermined value (col.9, lines 48-56 and col.10, lines 5-10).
 	For claim 7, Nicewonger teaches method for detecting a loss of a resistance welding electrode on a welding apparatus and for stopping a flow of a liquid coolant thereto (abstract) (fig.1, 3-4), the method comprising:
causing a liquid coolant to flow from a supply path to a plurality of electrode coolant paths (thru the paths of the inlets and outlets 70,72,74 and 68 as shown in fig.4) 
generating by each of a plurality of flow sensors (78 and 82 as shown in fig.4) a flow value indicative of a condition in at least one electrode coolant path of the plurality of liquid coolant paths (the inlets and outlets 70,72,74 and 68 as shown in fig.4) (the sensors 78 and 82 are positioned in the way of liquid paths for sensing the flow of the liquid) (col.4, lines 10-20); and
controlling by a circuit (actuator 54 as shown in fig.3) at least one shutoff valve of one or more shutoff valves (86 as shown in fig.4) based on one or more of the flow values generated by the plurality of flow sensors (78 and 82 as shown in fig.4) to stop the flow of the electrode coolant in the one or more liquid coolant paths of the plurality of electrode coolant paths (the inlets and outlets 70,72,74 and 68 as shown in fig.4) when the one or more of the flow values indicates a loss of at least one resistance welding electrode of the plurality of resistance welding electrodes (18 and 20 as shown in fig.1), the one or more shutoff valves configured to stop the electrode coolant from flowing in one or more liquid coolant paths of the plurality of electrode coolant paths (the inlets and outlets 70,72,74 and 68 as shown in fig.4) (the controller 46 is configured to monitor and receives feedback from the sensors to determine the flow rate of the liquid 
 	For claim 8, Nicewonger further teaches wherein the step of controlling by a circuit (actuator 54 as shown in fig.3) at least one shutoff valve of one or more shutoff valves (86 as shown in fig.4) including controlling by the circuit actuation of the at least one shutoff valve of the one or more shutoff valves in response to an indication of a reduction or a loss of the flow of the liquid coolant in the at least one electrode coolant path (the controller 46 is configured to monitor and receives feedback from the sensors to determine the flow rate of the liquid thru the electrodes either reducing or increasing the volume of the rates by using the valve) (col.5, lines 25-35, col.6, lines 4-15 and col.7, lines 42-57).
 	For claim 9, Nicewonger further teaches wherein the circuit includes a controller (the controller 46 as shown in fig.3), and further comprising evaluating by the controller the flow values to detect when the loss of at least one resistance welding electrode of the plurality of resistance welding electrodes (18 and 20 as shown in fig.1) is indicated (the controller determines the amount of coolant going thru the path toward the electrodes), and controlling actuation of the at least one shutoff valve of the one or more shutoff valves by the controller in response thereto (the controller 46 is configured to monitor and receives feedback from the sensors to determine the flow rate of the liquid thru the electrodes either reducing or increasing the volume of the rates by using the valve to either open or close using actuator) (col.5, lines 25-35, col.6, lines 4-15 and col.7, lines 42-57).

 	For claim 11, Nicewonger further teaches wherein the supply condition is a flow rate and further comprising determining by the controller (46 as shown in fig.3) when the supply flow value is higher than a predetermined flow rate (col.7, lines 32-40 and lines 49-56) (the controller determines rate volume either high or low thru the liquid paths based on the feedback from the sensors).
 	For claim 12, Nicewonger further teaches wherein the supply condition is a flow rate and further comprising determining by the controller (46 as shown in fig.3) when a magnitude of change of the supply flow value is higher than a predetermined value (col.9, lines 48-56 and col.10, lines 5-10).
Response to Amendments/Arguments
03/12/2021 have been fully considered but they are not persuasive. 
Applicant argues that Nicewonger does not teach the plurality of electrode coolant paths being coupled to the supply path by a first Y-connector and being coupled to the return path by a second y-connector. However, examiner respectfully disagrees with applicant because Nicewonger teaches, as shown in figure 1, the first Y-connector (element 26) is connected to the supply path, based on the arrow, and the second Y-connector (element 36) is connected the return path, based on the arrow, therefore, Nicewonger meets the claim limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROBERT J UTAMA/Primary Examiner, Art Unit 3715